Citation Nr: 0408516	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  00-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cubital tunnel 
syndrome, status post cubital tunnel release with submascular 
transposition on ulnar nerve, secondary to service-connected 
residuals of shell fragment wounds (SFWs), superficial of 
both forearms, right arm, shoulder, and scapular area.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of superficial SFWs of both forearms.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of superficial SFWs of the right arm, shoulder, and 
scapular area.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.   

In September 2000, the Board conducted its own development in 
this matter.  The development was completed, and the veteran 
did not waive RO consideration of this evidence.  In May 
2003, United States Court of Appeals for the Federal Circuit 
invalidated, in part, the Board's ability to conduct its on 
development.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
In July 2003, the Board remanded this matter to the RO in 
accordance with the Federal Circuit Court's opinion.  This 
matter has been returned to the Board for appellate review.  

The increased rating claims will be addressed in the remand 
portion of this decision.  This appeal is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  Service connection is in effect for residuals of 
superficial SFWs of both forearms, the right arm, shoulder, 
and scapular area.  



2.  The medical evidence does not establish that the 
veteran's service-connected residuals of superficial SFWs of 
both forearms, the right arm, shoulder and scapula caused or 
aggravated the veteran's cubital tunnel syndrome, status post 
cubital tunnel release with submascular transposition on 
ulnar nerve.  


CONCLUSION OF LAW

Service connection for cubital tunnel syndrome, status post 
cubital tunnel release with submascular transposition on 
ulnar nerve, secondary to service-connected residuals of 
shell fragment wounds, superficial of both forearms, right 
arm, shoulder, and scapular area is not warranted.  
38 U.S.C.A. §§  1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Background

Service medical records reflect that the incurred shell 
fragment wounds to both of his forearms, his right arm, 
shoulder, and scapular areas.  Among his multiple military 
decorations is a Purple Heart.  

The report of a VA musculoskeletal examination dated in May 
1973 shows that the veteran complained of right shoulder 
pain.  The examiner noted that the veteran's symptoms were 
vague and indicated that he did not feel that any of the 
scars were related to the veteran's complaints.  On 
examination, the examiner reported scars over the right and 
left forearm, the right arm, shoulder, and scapular area.  
There were no neurological complaints or clinical findings.  
X-rays of the right shoulder associated with the examination 
revealed two metallic fragments in the soft tissue near the 
outer end of the right clavicle.  The diagnoses included 
multiple shrapnel fragment wounds with retained metallic 
fragments.  

In June 1973, the RO granted service connection for residuals 
of superficial SFWs of the forearms, the right arm, shoulder, 
and scapular area and assigned a noncompensable evaluation.  

There are no records of complaints or findings regarding the 
service-connected shrapnel wound residuals of upper 
extremities or complications associated with the veteran's 
right cubital tunnel syndrome until 1995.  VA medical records 
dated that year show that the veteran reported right finger 
and hand numbness and tingling.  The diagnosis included 
cubital tunnel/carpal tunnel syndrome.  In August 1995, he 
underwent a cubital tunnel release with submuscular 
transposition of the ulnar nerve.  

The veteran was examined by VA in November 1999.  Examination 
revealed pieces of shrapnel fragments in the forearms, right 
arm, shoulder, and scapula.  The veteran complained of 
numbness in the ulnar aspect of the right forearm and in the 
ulnar two digits despite ulnar nerve transposition performed 
three years prior.  There was no weakness in the hand.  X-
rays of right elbow revealed no gross osseous, joint or soft 
tissue abnormalities.  X-rays of the right shoulder revealed 
mild narrowing involving the acromioclavicular and 
glenohumeral joint spaces, radiopaque densities in the 
projection of the space between the right distal clavicle and 
caracoid process.  There were no other abnormalities 
reported.  

In April 2000, a VA orthopedic physician reviewed the 
veteran's claims folder which included record of his cubital 
tunnel syndrome and its surgical release.  The following 
question was posed:  "is there a relationship between the 
veteran's service-connected shrapnel wounds to his forearm, 
shoulder and scapula area and his development of the cubital 
tunnel syndrome?"  The examiner's opinion was that there was 
no relationship between the veteran's service-connected 
shrapnel wound 


and his developing the cubital syndrome.  No rationale was 
provided to support this statement.    

VA outpatient treatment records dated from 2001 to 2002 show 
no complaints or treatment with respect the residuals of the 
shrapnel wounds.  The disabilities were noted by way of 
history in his outpatient treatment records.  

When examined on behalf of VA in January 2003, the veteran 
complained of right-hand weakness and tingling, and dropping 
objects.  He reported that he primarily used the left hand.  
He described a bone ache in the left forearm and said the 
shrapnel could be felt subcutaneously.  No history of 
infection was reported.  

On physical examination, the examiner observed pain in the 
right shoulder all the way down to the right hand and on the 
left side that radiated from the wrist up the arm to the 
shoulder.  There was swelling of the right acromioclavicular 
(AC) joint with no associated pain; there was swelling of the 
right AC joint with rotator cuff and biceps tendon intact.  
No parasthesias or Tinel's about the shoulder on palpation 
from the sternoclavicular area to the shoulder AC joint and 
proximal deltoid was noted.  The examiner observed tenderness 
over the ulnar nerve anteriorily and posteriorily to the 
elbow on the medical side, a dip in the flexor muscle group 
anterior to the medical epicondyle.  There was some 
tenderness, but no true Tinel's.  Additional findings 
included atypical Tinel's in the right wrist from the wrist 
to the elbow, depressed triceps reflex on both sides.  

X-rays of the right shoulder revealed one small metallic 
foreign body measuring 7 millimeters (mm), located 4 
centimeters (cm) from the end of the clavicle and 4 mms below 
the surface of the inferior border of the clavicle  above the 
acromium.  AC joint arthritis was observed.  There was 
increased density of the greater tuberosity of the humerous.  
X-rays of the elbow to the wrist revealed no evidence of any 
foreign body, fracture, dislocation, or arthritis.  The 
diagnosis was postoperative elbow ulnar nerve transfer 
submuscular right elbow with clinical evidence of little and 
ring finger numbness and small shrapnel wound of the right 
shoulder caracoid area.  



Analysis

The veteran asserts that he developed cubital tunnel 
syndrome, status post cubital tunnel release with submuscular 
transposition on ulnar nerve secondary to his service-
connected residuals of a shell fragment wound of both 
forearms, right arm, shoulder, and scapular area.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc),

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In determining a claim for service connection, the Board must 
assess the probative weight of the evidence in rendering a 
decision including the analysis of the credibility and 
probative value of the evidence, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1. Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As the record establishes that the veteran is service 
connected for residuals of superficial gunshot wounds of both 
forearms, the right arm, shoulder, and scapular area, the 
question in this matter is whether those service-connected 
disorders caused or aggravated the veteran's cubital tunnel 
syndrome.  

Turning the question of direct causation, the record consists 
of two VA opinions.  The first is an April 2000 opinion 
wherein the examiner determined that there was no 
relationship between the veteran's service-connected shrapnel 
wounds and his developing cubital tunnel syndrome.  This 
opinion has no probative value in that the examiner who 
provided the opinion did not review the veteran's entire 
claims file, and provided no basis or explanation for his 
conclusion.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  

The second opinion was provided following an extensive 
examination of the veteran and his claims folder in January 
2003 as noted above.  The examiner was asked to address the 
following question:  "whether the service connected shell 
fragment wound superficial had aggravated his cubital tunnel 
syndrome, status post cubital tunnel release with some 
muscular transposition of ulnar nerve."  In response, the 
examiner made the following comments:  

The shrapnel wounds he sustained in 1968 were 
widespread over his body; however, they were not 
localized over the important vital nerve 
structures, shoulder, upper arm, elbow, and 
forearm.  X-rays in the past and recent revealed no 
evidence of fracture, dislocation, arthritis, soft 
tissue calcification, or foreign body other than 
the right shoulder fragment.  This fragment is not 
in the area of the brachioplexus and is above the 
musculocutaneous nerve.  He left Service with no 
difficulty in his elbows suggestive of neuritis.  
After working at the Postal Service, he noted the 
tingling in his arms and fingers with subsequent 
EMG revealed changes in the cubiturn area over the 
ulnar nerve and over the carpal tunnel wrist area.  
The OP report revealed release of the nerve in the 
elbow and transfer anterior to prevent future 
pressure on it.  By his own admission, he had good 
results, however, as time proceeded, he has 
recurrence.  Clinically, he has no evidence of 
atrophy of the fingers or forearm to indicate a 
complete nerve involvement of the motor and sensory 
components.  There is decreased sensation in 
strength and gripping.  Finally, the x-rays 
revealed no shrapnel near the nerve locations to 
the elbow or forearm.  

Therefore, in conclusion, it is not likely that the 
veteran service connected shell fragment wound 
superficial of both forearms, right arm, shoulder, 
scapula areas have caused or aggravated his cubitum 
tunnel syndrome, status post cubitum tunnel release 
with submusular transposition of ulnar nerve.  

The Board finds this opinion dispositive of the issue of 
direct causation.  The examiner reviewed the veteran's claims 
file, conducted a full examination, and provided a complete 
rational as to the basis of his conclusion.  Moreover, the 
clinical findings are consistent with the medical evidence of 
record, and there is no other medical evidence refuting the 
opinion.  Finally, he went beyond the question that was asked 
and commented on whether the service-connected disabilities 
caused the veteran's cubital tunnel syndrome concluding that 
it did neither, thereby addressing both elements of the 
question at hand.  As noted above, the question involves is 
whether the service-connected disorders noted caused or 
aggravated the veteran's cubital tunnel syndrome.  

Turning, to the issue of whether the service-connected 
disabilities aggravated the veteran's cubital tunnel 
syndrome, the Court, has defined aggravation as an increase 
in disability.  Allen v. Brown, 7 Vet. App. 439 at 444, 448, 
449.  Thus, the question the evidence must answer is did the 
veteran's service-connected shell fragments wounds of the 
forearms, the right arm, shoulder, and scapula areas cause 
the veteran's cubitum tunnel syndrome, status post cubitum 
tunnel release with submuscular transposition of the ulnar 
nerve to become more severe.  

In that connection, the Board finds that the evidence does 
not establish the service-connected disorders aggravated the 
veteran's cubital tunnel syndrome, status post cubital tunnel 
release with submuscular transposition on ulnar nerve.  
Again, the Board relies on the January 2003 opinion that the 
veteran's service-connected disorders did not aggravate the 
disorder at issue.  Based upon the examiner's careful 
examination of the veteran and the record, he found that no 
shrapnel was near the nerve locations to the elbow or the 
forearm.  The fragment seen in the right shoulder was found 
not to be in the area of the brachioplexus and was above the 
musculocutaneous nerve.  These facts were significant in 
providing the basis for the medical opinion and they provide 
a basis for the Board's reliance upon it.   

Throughout his claim, the veteran has asserted that his 
cubital tunnel syndrome, status post cubital tunnel release 
with submuscular transposition on ulnar nerve, is secondary 
to service-connected residuals of SFWs.  The veteran does not 
contend and the evidence does not show that he has any 
special medical training in this regard.  Thus, there is 
nothing in the claims file, other than the veteran's own 
contentions, which would tend to establish that his cubital 
tunnel syndrome, status post cubital tunnel release with 
submuscular transposition on ulnar nerve, is secondary to 
service-connected residuals of SFWs.  

The Board does not doubt the sincerity of the veteran's 
belief in this claimed causal connection.  However, as the 
veteran is not a medical expert, he is not qualified to 
express an opinion regarding any medical causation of his 
current cubital tunnel syndrome, status post cubital tunnel 
release with submuscular transposition on ulnar nerve.  As it 
is the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his cubital tunnel 
syndrome, status post cubital tunnel release with submascular 
transposition on ulnar nerve cannot be accepted as competent 
evidence.

Having reviewed the evidence of record, the Board finds that 
service connection for cubital tunnel syndrome, status post 
cubital tunnel release with submuscular transposition on 
ulnar nerve by aggravation due to service-connected left and 
right upper extremity disabilities is not warranted.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of doubt doctrine.  However, as 
there is no competent medical evidence to support the 
veteran's claim, the Board finds that the evidence is not 
evenly balanced and that the preponderance of the evidence is 
against his claim.  There is no reasonable doubt and the 
doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55057 (1991).  


Veterans Claims Assistance Act

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

VA must provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of entitlement to 
service connection for cubital tunnel syndrome, status post 
cubital tunnel release with submuscular transposition on 
ulnar nerve, secondary to service-connected residuals of 
shell fragment wounds (SFWs), superficial of both forearms, 
right arm, shoulder, and scapular area, a substantially 
complete application was received in October 1999.  
Thereafter, in a rating decision dated in May 2000 that issue 
was denied.  Only after that rating action was promulgated 
did the AOJ, in March 2002, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence that pertains to the claim.  
VA had sent the veteran with a statement of the case (SOC) in 
October 2000 which provided the applicable law and 
regulations with regard to is claim as well as an explanation 
of the evidence it used to makes its decision.  A 
supplemental statement of the case (SSOC) was sent to the 
veteran in May 2002.   It described the adjudicative actions 
taken on the veteran's behalf, the evidence considered when 
reviewing his case for a second time, and an explanation for 
the continued denial of benefits.  A second SSOC was sent to 
the veteran in July 2003 outlining additional adjudicative 
actions taken on the veteran's behalf, the evidence 
considered when reviewing his case for a third time, and an 
explanation for the continued denial of benefits.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and two SSOCs 
were provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

As to the other elements of development and due process 
required by the VCAA, it is noted that April 2001 and March 
2002, VA informed the veteran of his and VA's duties and 
responsibilities in developing the claim for service 
connection pursuant to the VCAA.  VA informed the veteran 
that its duty was to make reasonable efforts to help the 
veteran obtain evidence necessary to support his claim such 
as obtaining medical records, employment records, or records 
from other Federal agencies, and providing medical 
examinations or opinions, if necessary.  As to the veteran's 
responsibilities, VA informed the veteran that he should 
provide sufficient identifying information of evidence to be 
obtained by VA and to support his claim with appropriate 
evidence.  The veteran was asked to provide the names of any 
VA and non-VA health care providers who have information 
regarding the veteran's disability.  

As noted in the introductory section of this opinion, the 
Board conducted its own development in this matter by 
requesting a medical opinion regarding the relationship 
between the veteran's service connected superficial shell 
fragment wounds of both forearms, right arm, shoulder, and 
scapula area and his cubital tunnel syndrome, status post 
cubital tunnel release with submuscular transposition of 
ulnar nerve.  An examination and opinion were subsequently 
provided.  In June 2003, the veteran indicated that he did 
not have any additional evidence to submit.  In a July 2003 
Board remand, the veteran was provided another opportunity to 
submit additional evidence in support of his claim.  

In a supplemental statements of the case dated in May and 
July 2003, VA reiterated its and the veteran's duties and 
responsibilities in the developing the service connection 
issue and provided the veteran with the VCAA implementing 
regulations.  

All the VCCA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, as shown in this matter, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied.  Moreover, the veteran 
has indicated that he has no additional evidence to submit.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West  2002); 38 C.F.R. § 3.159(c)(1-3)).  All 
service and VA medical records are of record.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)).  
VA provided the veteran an examination in January 2003.  The 
examination report contains adequate clinical findings and 
opinions pertinent to the veteran's claim for service 
connection for cubital tunnel syndrome, status post cubital 
tunnel release with submascular transposition on ulnar nerve, 
secondary to service-connected residuals of SFWs, superficial 
of both forearms, right arm, shoulder, and scapular area.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).  

There are no areas in which further development is required 
would be helpful.  
The RO has notified the veteran of the requirements of the 
VCAA, and such requirements as apply have been substantially 
met by the RO.  


ORDER

Service connection for cubital tunnel syndrome, status post 
cubital tunnel release with submascular transposition on 
ulnar nerve, secondary to service-connected residuals of 
shell fragment wounds (SFWs), superficial of both forearms, 
right arm, shoulder, and scapular area is denied.  




REMAND

The veteran's service connected residuals of shell fragments 
wounds of the forearms, the right arm, shoulder, and scapular 
are rated under 38 C.F.R. § 4.118 Diagnostic Code 7805, which 
pertains to scars.  During the pendency of the appeal, the 
regulations pertaining to rating skin disorders, including 
scars, were revised, effective August 30, 2002. 68 Fed. Reg. 
62889 (Oct. 9, 2002).  However, RO has not had an opportunity 
to notify the veteran of the change in regulations or apply 
them.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should provide the veteran 
with a copy of the criteria contained in 
the former and revised 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 to 7805.  

2.  Thereafter, the veteran should be 
afforded appropriate VA examinations to 
determine the current severity his 
service-connected residuals of 
superficial shell fragment of both 
forearms, right arm, shoulder, and 
scapula area.  The claims folder and a 
copy of this Remand should be made 
available to the examiner for review.  
All indicated studies, including x-rays, 
should be performed.  

The examiner is requested to specifically 
provide a description of all associated 
scarring.  Based on a review of the 
claims folder and the results of the 
examination, ask the examiner to answer 
the following questions:

(i). Specify the exact location and size 
of each scar on the forearms, right arm, 
shoulder, and scapula area from the 
shrapnel wound injury and/ or the 
surgical treatment for the shrapnel wound 
injury.

(ii). As to each separately identified 
scar, specify whether the scar is a "deep 
scar;" or if it causes loss of motion of 
either the forearms, right arm and 
shoulder, and; if it covers an: (A). area 
or areas exceeding 144 square inches (929 
sq. cm.), (B). area or areas exceeding 72 
square inches (465 sq. cm.), (C). area or 
areas exceeding 12 square inches (77 sq. 
cm.), or (D). area or areas exceeding 6 
square inches (39 sq. cm.) (Note: A "deep 
scar" has been defined by regulation as 
one associated with underlying soft 
tissue damage).

(iii). As to each separately identified 
scar, specify whether the scar is: (A). 
superficial, poorly nourished, and has 
repeated ulceration; (B). tender and 
painful on objective demonstration; (C). 
superficial and unstable (no underlying 
soft tissue damage but there is frequent 
loss of covering skin over the scar); or 
(D). superficial and painful and/or 
causes additional loss in range of motion 
of the right hip, knee, or ankle.

3.  The RO should ensure that the 
examination report contains all requested 
information.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Then the RO should undertake any 
other indicated development and 
readjudicate the claims for an increased 
rating for residuals of SFWs of the both 
forearms, right arm, shoulder, and 
scapular with consideration of the 
criteria for rating scars under the old 
and revised 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805. 

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



